DENY and Opinion Filed January 24, 2022




                                  S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-01063-CV

                              IN RE R.B., Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-13-20408-Y

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                        Opinion by Justice Partida-Kipness
      In this original proceeding, relator asks this Court for a writ of mandamus

compelling the trial court to vacate its temporary order changing the conservator

with the exclusive right to determine the child’s primary residence. We deny the

petition on the merits, and we deny the motion for temporary relief and emergency

stay as moot.

      Relator first filed a petition in this case in which she failed to redact

information that identified her minor child. By order dated December 15, 2021, we

struck the petition and supporting appendix, and we granted relator leave to file a

redacted petition in compliance with rule 9.9 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.9. Relator’s refiled petition includes some
redactions, but still contains sensitive information that identifies her minor child. In

the interest of judicial economy, we exercise our discretion to consider the merits of

her petition before striking it again.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that she lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based

on our review of the record, we conclude relator has failed to show her entitlement

to the relief requested. See TEX. R. APP. P. 52.8(a). Accordingly, we deny the petition

for writ of mandamus on the merits, and we deny the motion for temporary relief

and emergency stay as moot.

      We also strike the petition and supporting appendix for relator’s failure to

comply with Texas Rule of Appellate Procedure 9.9’s redaction requirements.




                                            /Robbie Partida-Kipness/
                                            ROBBIE PARTIDA-KIPNESS
                                            JUSTICE

211063F.P05




                                          –2–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

METHODIST HOSPITALS OF                         On Appeal from the County Court at
DALLAS D/B/A METHODIST                         Law No. 2, Dallas County, Texas
MANSFIELD MEDICAL CENTER,                      Trial Court Cause No. CC-19-07083-
Appellant                                      B.
                                               Opinion delivered by Justice
No. 05-21-00039-CV           V.                Goldstein. Justices Molberg and
                                               Nowell participating.
CYNTHIA YATES,
INDIVIDUALLY AND AS
REPRESENTATIVE OF THE
ESTATE OF HUBERT YATES,
Appellee

      In accordance with this Court’s opinion of this date, the trial court’s order
denying the motion to dismiss of Methodist Hospitals of Dallas d/b/a Methodist
Mansfield Medical Center is AFFIRMED.

       It is ORDERED that appellee CYNTHIA YATES, INDIVIDUALLY AND
AS REPRESENTATIVE OF THE ESTATE OF HUBERT YATES recover her
costs of this appeal from appellant METHODIST HOSPITALS OF DALLAS
D/B/A METHODIST MANSFIELD MEDICAL CENTER.


Judgment entered January 24, 2022.




                                         –2–